DETAILED ACTION
Claims 1-14 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “There is described,” etc.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, regarding Claim 1, it is not clear what is meant by the term “unit” recited in line 2.  For example, it is not clear how the control unit 14 is different from the control device 11 (see, e.g., FIGS. 1-2).
Claims 2, 4, 6, 8, and 13 are rejected since it is not clear what is meant by the language “in particular.”  
Regarding Claim 10, there is no antecedent basis for the language “assembled condition” recited in line 3.
Regarding Claim 13, lines 2-3, it is not clear what is meant by the language “wherein to the control unit (14) at least one light guiding element (52) is associated.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 2, 4-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleckmann et al. (U.S. Pat. Publ. No. 2016/0035504, hereinafter “Bleckmann”).   
Specifically, regarding Claim 1, Bleckmann discloses a motor vehicle control device (10; Abstract, FIG. 5, ¶ [0002]) with an outer housing part (6, 7; ¶ [0035]), a control unit (2) including a control surface (3; FIG. 6) and a printed circuit board (14; FIG. 7) which is carried by a circuit board carrier (13; FIG. 7) that is at least partly accommodated and floatingly mounted in the outer housing part (¶¶ [0044]-[0045]). 
Regarding Claim 2, Bleckmann discloses that the printed circuit board (14) includes touch sensors (15), [in particular] wherein the touch sensors (15) are of the capacitive type (¶ [0035]).
Regarding Claim 4, Bleckmann discloses that a haptic actuator unit (11; FIG. 6) is provided, which comprises a haptic actuator (e.g., solenoid magnet; ¶ [0036]), [in particular] wherein the haptic actuator constitutes an electromagnetic drive (FIG. 6; ¶ [0036]).
Regarding Claim 5, Bleckmann discloses that the haptic actuator (11) supports on an abutment surface (10) provided on the outer housing part (FIG. 6; ¶ [0041]).
Regarding Claim 6, Bleckmann discloses that the control unit (2) and the haptic actuator unit (11; FIG. 6) are mechanically coupled with each other such that the control unit (2) is movable via the haptic actuator (11), [in particular] relative to the outer housing part (FIG. 6; ¶ [0042]). 
Regarding Claim 7, Bleckmann discloses that the haptic actuator (11) is electrically connected with the printed circuit board (14) without any cable (FIG. 7; inherently disclosed at ¶¶ [0036]-[0038]).
Regarding Claim 8, Bleckmann discloses that the circuit board carrier (13) is floatingly mounted on the outer housing part (12), [in particular] via spring elements (¶¶ [0018], [0047]).  Operating bar 2 is pivotably mounted about an axis of rotation 4 on base plate 7 (¶ [0040]), relative to housing 5 (¶ [0036]), and operating element 2 includes switching strip support 13 (¶ [0036]).  Compression springs 24 provide a biasing force against operating bar 2 toward base plate 7 (¶ [0047]), wherein operating bar 2 is floatedly supported on pivot pins 21 (¶ [0044]).
Regarding Claim 12, Bleckmann discloses that the control unit (2) is formed as a trim (FIG. 6) which comprises several switching symbols which at least include translucent portions (FIG. 6; (¶ [0037]).
Regarding Claim 13, Bleckmann discloses that [to] the control unit (2) includes at least one light guiding element (17) [is associated], [in particular] wherein the light guiding element (17) is formed to be compressible.  
Operating element 2 includes light conductors 17 (¶ [0037]), and operating bar 2 is floatedly supported on pivot pins 21 (¶ [0044]).  Compression springs 24 provide a biasing force against operating bar 2 toward base plate 7… the pretension produced through compression springs 24 (¶ [0047]).  That is, LGE 17 is compressible in a direction via compression springs 24 towards base plate 7.
Regarding Claim 14, Bleckmann discloses that the motor vehicle control device (10) is a strip (FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bleckmann in view of Hristov et al. (U.S. Pat. No. 8,786,554, hereinafter “Hristov”). 
Bleckmann discloses substantially all of the limitations of the present invention but does not disclose the claimed sensors.  However, Hristov discloses that the touch sensors (15) are formed to recognize an approach of a control object (user’s finger) to the control surface (number 7; col. 7, ll. 12-15 and FIG. 7). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hristov with the device of Bleckmann to utilize predefined key combinations and corresponding deemed selected keys which are appropriate for a personal style of using the keyboard (i.e., from what direction a device user approaches a key and what the user uses as a pointing object; see, e.g., col. 16, ll. 57-63) and increase a typing speed.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bleckmann in view of Matias et al. (U.S. Pat. Publ. No. 2006/0079122 A1, hereinafter “Matias”).
Bleckmann discloses substantially all of the limitations of the present invention but does not disclose the claimed connector, chamber, and pins.
However, Matias discloses (i) an outer housing part (12) [that] includes a connector opening (4; FIG. 4 reproduced and annotated below) for a connection plug (2, 3; FIG. 4), as recited in Claim 9, (ii) that the circuit board carrier (not shown, but inherently disclosed within or on a keyboard housing) comprises a connector chamber (CH; FIG. 4 below) is aligned with the connector opening (4), as recited in Claim 10, and (iii) that contact pins (e.g., ending as USB pins; FIG. 4) of the printed circuit board (inherently disclosed in the keyboard of FIG. 4) extend into the connector chamber (CH), as recited in Claim 11.  See, e.g., ¶ [0016] which discloses the use of a USB plug coupling to a keyboard controller, which itself would utilize contact pins to establish an electrical connection between a keyboard controller and a USB hub or, e.g., a computer CPU or associated circuitry. 

    PNG
    media_image1.png
    400
    627
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matias with the device of Bleckmann to, in an assembled condition of a motor vehicle control device, establish a secure and removable attachable connection between the device and motor vehicle circuitry. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833